J-S38043-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

JAMES REID,

                        Appellant                  No. 977 EDA 2013


           Appeal from the Judgment of Sentence March 27, 2013
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0006081-2012


BEFORE: FORD ELLIOTT, P.J.E., BOWES, and SHOGAN, JJ.

DISSENTING MEMORANDUM BY BOWES, J.:           FILED NOVEMBER 25, 2014

      Our standard of review for a sufficiency claim requires this Court to

view the evidence in a light most favorable to the Commonwealth, including

drawing all reasonable inferences from the evidence in favor of the

Commonwealth. Commonwealth v. Watley, 81 A.3d 108, 113 (Pa.Super.

2013) (en banc).    We only reverse where “the evidence is so weak and

inconclusive that, as a matter of law, no probability of fact can be drawn

from the combined circumstances.” Id. This Court is not permitted “to re-

weigh the evidence and substitute our judgment for that of the fact-finder.”

Id.   Since the learned majority disregards these well-ensconced principles

by focusing on what the Commonwealth did not present, I respectfully

dissent.
J-S38043-14


      Here,    the   evidence   viewed    in   a   light   most   favorable   to   the

Commonwealth shows that Appellant spoke with Lorraine Harris inside a

Chinese take-out store before both exited three minutes later.            Appellant

followed Harris out of the store and dropped a small object in front of her.

She then retrieved the item, looked at it, and continued to walk away.

Harris was stopped by police based on the suspicion that a drug transaction

occurred.     Police recovered seventy-one milligrams of crack cocaine from

Harris in a small Ziploc packet.    Appellant also was stopped and had ten

dollars in his possession. The trial court found Appellant guilty of possession

of crack cocaine.

      Based on our standard of review, I cannot agree that this evidence is

so weak and inconclusive that no probability of fact can be drawn from these

circumstances. The reasonable and logical inferences based on this evidence

is that Appellant possessed the crack cocaine and dropped it on the ground

for Harris. The majority erroneously reweighs the evidence and opines that

the Commonwealth failed to present additional evidence such as expert

testimony, or testimony regarding the police officer’s experience, or that the

neighborhood in Philadelphia was a high crime area. This is immaterial in

conducting a sufficiency review.          We do not consider what was not

presented; rather, we evaluate the evidence actually submitted.

      The verdict here was not based on conjecture. It is both logical and

reasonable to conclude, based on the Commonwealth’s actual evidence, that


                                         -2-
J-S38043-14


Appellant and Harris engaged in a drug transaction. The majority’s reliance

on Commonwealth v. Walton, 63 A.3d 253 (Pa.Super. 2013), is also

misplaced since that case involved a suppression issue rather than a

sufficiency review. To the extent the majority distinguishes this case from

Commonwealth v. Thompson, 93 A.3d 478 (Pa.Super. 2014), I do not

disagree that Thompson involved different and more evidence. Of course,

the defendant therein was convicted of possession with intent to deliver.

Nonetheless, by comparing the evidence in this case to the evidence in

Thompson, the majority is improperly reweighing the actual evidence

presented in this matter.

      As the majority reweighs the evidence and views it in a light most

favorable to Appellant, I respectfully dissent.




                                      -3-